Citation Nr: 0126169	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  95-33 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a skin disability, 
claimed as secondary to sun exposure or exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1957, and from November 1960 to May 1961.  The 
veteran also had a subsequent period of unverified service in 
a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 RO decision which, 
among other things, denied the veteran's claim of entitlement 
to service connection for a skin disability, to include as 
secondary to in-service exposure to ionizing radiation.  The 
veteran perfected an appeal of the denial of his claim to the 
Board.  

In August 1997, the Board remanded the claim to obtain 
clarification as to whether the veteran desired a personal 
hearing.  In November 1998, the veteran withdrew his personal 
hearing request and the appeal was thereafter returned to the 
Board for further consideration.  

In March 2000, the Board found the veteran's claim well 
grounded and remanded for additional evidentiary and 
procedural development.  The requested development has been 
substantially completed by the RO; however, as the RO 
continued the denial of the claim, the case has been returned 
to the Board for further consideration.


FINDINGS OF FACT

1.  Service personnel records and lay statements reflect that 
the veteran served as an aircraft propeller mechanic while 
stationed in Albuquerque, New Mexico, from November 1953 to 
October 1957.

2.  The veteran has asserted that he had significant sun 
exposure during his period of active duty service in New 
Mexico; there is no other indication that the veteran had any 
other significant sun exposure.

3.  Active service medical records reflect treatment for a 
skin rash on the veteran's arms and thighs in September 1957; 
reserve component records suggest that the veteran may have 
had removal of a "tumor" on his back and facial skin 
problems as early as 1964.  

4.  Post-service medical records reflect treatment for 
actinic keratosis beginning in February 1992, and for 
squamous cell carcinoma beginning in February 1994. 

5.  A July 1994 VA determatology report documents the 
veteran's reported history of sun exposure while stationed in 
New Mexico, and of removal of keratotic lesions, and includes 
a diagnosis of solar damage to the skin.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for actinic 
keratosis, with squamous cell carcinoma, as a result of in-
service sun exposure, are met.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran reports that, due to significant sun exposure 
working on a flight line as a mechanic during his service in 
the Air Force, he suffers from a chronic skin disability.  
Alternatively, he has alleged that current skin problems were 
caused by exposure to ionizing radiation while aboard a chase 
plane during "Operation Teapot" in approximately May 1955.  
It is requested that the veteran be afforded the benefit of 
the doubt. 

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA or Act), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  
Pertinent regulations (which implement the Act but, with the 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) recently were promulgated.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  Except as otherwise 
provided, these regulations also are effective November 9, 
2000.

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the notification and duty to assist 
requirements of the new law have essentially been satisfied.  
By virtue of the statement of the case and supplemental 
statement of the case, the veteran and his representative 
have been furnished with the laws and regulations governing 
the claim, and the reasons for the denial of the claim; 
hence, they have been put on notice of what is needed to 
substantiate the claim.  Moreover, the RO has developed the 
record to the extent needed to fairly adjudicate the claim.  
Private treatment records have been associated with the 
record, the veteran has undergone VA examinations in 
connection with claim on appeal, and a medical opinion as to 
a nexus between a current skin disability and the veteran's 
service has been sought.  Moreover, the veteran has been 
afforded opportunities for hearing, and to submit evidence in 
support of his claim (to include in connection with the 
Board's prior remand).  While it appears that some records 
referred to in the Board's remand have not been obtained, 
there does not appear to be any outstanding pertinent 
evidence that is necessary for an equitable adjudication of 
the claim on appeal.  Thus, under these circumstances, the 
veteran is not prejudiced by the Board's adjudication of this 
appeal, without remand to the RO for initial consideration 
under the new law and regulations.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

The Board also notes when a veteran who has engaged in a 
radiation risk activity asserts that service connection for 
disability is based upon such exposure to ionizing radiation, 
service connection may be established by three different 
methods.  See 38 C.F.R. §§ 3.307, 3.309, 3.311; Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 
10 Vet. App. 67, 71 (1997).  However, because, as explained 
below, the Board determines that the record presents a basis 
for a grant of service connection for skin disability based 
on in-service sun exposure further discussion of the 
veteran's alleged radiation exposure, and the legal authority 
governing claims for service connection based upon such 
exposure, is unnecessary.  

Service medical records and service personnel records show, 
among other things, that the veteran's occupational 
specialty, while serving in the Air Force from November 1953 
to October 1957, was aircraft propellor mechanic and that he 
was assigned to the 4900 Periodic Maintenance Squadron at 
Kirtland Air Force Base in Albuquerque, New Mexico.  
Additionally, in May 1995, the RO received three statements 
from in service friends of the veteran who reported, among 
other things, that the veteran had been assigned to the 
4909th Periodic Maintenance Squadron (later known as the 4900 
Periodic Maintenance Squadron) at Kirtland Air Force Base in 
New Mexico.

Active duty service medical records were negative for 
complaints, diagnoses, or treatment for a skin disorder 
except for a September 1957 treatment record that showed 
treatment for a skin rash on the veteran's arms and thighs. 

Reserve component medical records, dated from May 1975 to 
September 1992, first showed complaints of "tumor, growth, 
cyst, [or] cancer[,]" on a May 1975 enlistment examination.  
See examinations dated in May 1975 and July 1977.  The actual 
May 1975 enlistment examination report noted that the 
complained of abnormality was a cysts that had been removed 
from the veteran's back in 1964.  Thereafter, reserve 
component medical records were negative for complaints, 
diagnoses, or treatment for a skin disorder until November 
1988.  Specifically, on a November 1988 periodic examination, 
the veteran reported a history of a skin tumor on his face.  
Thereafter, it was noted that the veteran had a benign 
tumorectomy from his face in 1984 due to over exposure to sun 
and had a full recovery.  On a subsequent September 1992 
periodic examination, the veteran once again reported a 
history of "tumor, growth, cyst, [or] cancer" and it was 
noted that the veteran had had a tumor removed from his left 
ear in 1982 and had a full recovery.

VA and/or private treatment records, dated from December 1963 
to March 2000, were obtained by the RO.  These medical 
records show the veteran's complaints, diagnoses, and/or 
treatment for actinic keratosis beginning in February 1992 
and squamous cell carcinoma beginning in February 1994.  See 
private treatment records from Dr. Chester Danehouse dated in 
February 1992, March 1992, and July 1992 (showing complaints, 
diagnoses, or treatment for actinic keratosis); April 1995 
letter from Steven R. Quimby, M.D. (Dr. Quimby reported that 
he had treated the veteran since February 1994, he had 
biopsied squamous cell carcinoma on the veteran's left wrist 
and, in March 1995, he had biopsied actinic keratosis with 
squamous cell carcinoma on the veteran's left ear.); and 
private treatment records from James R. Seehafer, M.D., dated 
in February 1994, March 1995, July 1996, August 1996, 
February 1997, August 1997, and August 1998 (showing 
complaints, diagnoses, or treatment for actinic keratosis and 
squamous cell carcinoma). 

The veteran first appeared for a VA dermatological 
examination in July 1994.  At that time, the physician noted 
the veteran's reported history of in-service sun exposure 
while stationed in New Mexico.  He diagnosed solar damage to 
the skin and residual scarring from previous surgeries.  

During the February 2001 VA dermatological examination 
conducted in connection with the Board's March 2000 remand, 
the veteran reported that he had been stationed at an air 
field in New Mexico and received a lot of sun exposure as a 
flight line mechanic.  Thereafter, the veteran complained of 
multiple sun damage spots caused by exposure to sunshine 
during military service as well as skin cancer.  On 
examination, it was noted that the veteran was status post 
resection of frank carcinoma of the left pinna with a small 
donor scar behind the left pinna, had multiple areas of 
variable pigmentation, and had some subtle scarring on the 
bilateral temples secondary to treatment of premalignant acne 
keratoses.  It was opined that findings were within the range 
of normal for a person his age.  The examiner thereafter 
reported that he did not ". . .have a clear opinion of 
whether [the veteran] has excessive sun damage based on his 
military service in the American Southwest.  He certainly 
does have photo aging changes that are appropriate for a 
person of his age and acceptable general health . . . [And, 
he was] . . . unable to put forth the required opinion with 
any degree of medical certainty."

After carefully reviewing the evidence of record in light of 
the pertinent laws and regulations governing claims for 
service connection, the Board finds that, with resolution of 
all reasonable doubt in the veteran's favor, the record 
presents a basis for a grant of service connection for 
actinic keratosis with squamous cell carcinoma, due to in-
service sun exposure.  

The veteran's service records do not establish that he was, 
in fact, had excessive sun exposure during his active duty 
service.  However, such records, along with lay statements, 
demonstrate that the veteran serve as an aircraft propeller 
mechanic while stationed in Albuquerque, New Mexico, from 
November 1953 to October 1957.  Given the nature of the 
veteran's duties and the location of his active duty 
assignment, the Board finds that his assertions as to in-
service sun exposure are credible.  

The Board also finds that the July 1994 medical report of the 
VA dermatologist, when considered in light of the evidence of 
record at the time of, and since, such examination was 
conducted, constitutes a medical indication that the 
veteran's actinic keratosis, with squamous cell carcinoma, 
was the "solar skin damage" to which that physician 
referred.  As indicated above, while no chronic skin 
disability was shown at service discharge, a September 1957 
medical record does indicate that the was treated for a skin 
rash on the veteran's arms and thighs, and reserve component 
records suggests that the veteran may have been treated for 
removal of a tumor and facial skin problems early as 1964.  
As indicated above, post-service medical records reflect 
treatment for actinic keratosis beginning in February 1992, 
and for squamous cell carcinoma beginning in February 1994.  
The July 1994 VA examination report documents the veteran's 
reported history of sun exposure during active duty, and of 
removal of keratotic lesions.  While the physician did not 
specify the "solar skin damage" to which he referred in his 
opinion, there was not then and is not now evidence of any 
skin disability other than actinic keratosis, with squamous 
cell carcinoma, of record, nor is there any other indication 
that the veteran had any other significant sun exposure other 
than what he alleges he received in service.  Finally, while 
the February 2001 VA dermatologist was unable to conclude, 
with any degree of medical certainty, that the veteran had 
significant sun exposure during military service, or that any 
such exposure caused current skin disability, his opinion 
likewise does not rule out either possibility.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Under the circumstances of this 
case, and granting the veteran the benefit of the doubt in 
this matter, the Board concludes that the criteria for a 
grant of service connection for actinic keratosis, with 
squamous cell carcinoma, are met.  



ORDER

Service connection for actinic keratosis, with squamous cell 
carcinoma, is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

